Citation Nr: 1033866	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as adjustment disorder.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to September 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2005 rating decision in which the RO, inter alia, denied 
the Veteran's claims for service connection for back disability 
and for adjustment disorder.  In May 2005, the Veteran filed a 
notice of disagreement (NOD) as to the claims.  A statement of 
the case (SOC) was issued in September 2006, and in October 2006, 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  However, in correspondence 
received in January 2007, the Veteran cancelled his hearing 
request.  

In August 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
for further action, to include additional development of the 
evidence.  After accomplishing further action, the AMC continued 
to deny each claim (as reflected in an April 2010 supplemental 
SOC (SSOC)) and returned these matters to the Board for further 
appellate consideration.

The Board notes that, while the RO originally characterized the 
psychiatric claim as one for service connection for adjustment 
disorder, the record reflects other psychiatric diagnoses.  Given 
that, and because the RO has actually considered the various 
other diagnoses in adjudicating the claim-consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has 
recharacterized this claim as reflected on the title page.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on these matters.

A remand by the Board confers on a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In August 2008, the Board instructed the RO to arrange for the 
Veteran to undergo orthopedic examination for his back with a 
physician.  The examiner was to provide an opinion as to whether 
it was at least as likely as not that the Veteran's back 
disability had its onset in service.  The Veteran was afforded a 
VA examination in March 2009 with an administrative medicine 
physician's assistant.  The examiner did not provide a nexus 
opinion, as requested.  The AMC subsequently returned the claims 
file to the physician's assistant for an opinion.  The examiner 
opined that the Veteran's chronic low back strain was less likely 
as not related to his low back pain sustained during active duty 
service.  As rationale, the examiner noted only that the 
Veteran's service treatment records documented that he had back 
pain in April and May 2004, but that he had no follow-up care.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a medical examination 
or obtain a medical opinion, the relevant inquiry is whether 
"the examiner providing the report or opinion is fully cognizant 
of the claimant's past medical history."  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008).  Where, as here, the Veteran 
has clearly alleged continuity of symptomatology of back pain 
since service, the examiner must consider the Veteran's lay 
statements in rendering his or her opinion.  In this case, the 
examiner failed to consider the full history of the Veteran's 
ongoing symptomatology, to include as reflected in his lay 
statements.  As such, the Board finds this opinion to be 
inadequate.

In August 2008, the Board also instructed the RO to obtain the 
Veteran's missing service treatment records for in-service 
psychiatric admission, and then arrange for the Veteran to 
undergo psychiatric examination.  If the Veteran did not report 
for his examination, a copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent VA 
medical facility was to be obtained.

An examination was scheduled in March 2010, and a notification 
letter was to be mailed to the Veteran by the VAMC.  A printout 
from the VAMC indicates that the Veteran failed to report to the 
March 2010 VA examination.  However, an actual copy of the letter 
notifying the Veteran of his scheduled examination is not 
included in the claims file.  Hence, the Board is unable to 
ascertain whether the Veteran was properly notified of his 
scheduled examination.

Furthermore, the AMC received the Veteran's missing service 
treatment records in November 2009.  A new SSOC was issued in 
April 2010, reflecting the AMC's denial of service connection for 
the Veteran's adjustment disorder based solely on the fact that 
the Veteran failed to report for his examination, without 
considering the newly received evidence.  The AMC noted, "[w]hen 
a claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied."  The AMC, however, relied on the wrong provision of 
38 C.F.R. § 3.655 (2009), as the Veteran's claim for service 
connection for an acquired psychiatric disorder was neither a 
claim for increase nor a reopened claim.  When a veteran fails to 
report for an examination for an original service connection 
claim, 38 C.F.R. § 3.655 instructs VA to rate the evidence based 
on the evidence of record.  In relying on an incorrect provision 
of 38 C.F.R. § 3.655, the AMC failed to consider the newly-
submitted service treatment records documenting the Veteran's in-
service mental health treatment in the April 2010 SSOC.  Thus, as 
there has been no adjudication by the agency of original 
jurisdiction (AOJ) concerning the additional development and 
receipt of pertinent evidence, a remand for initial AOJ 
consideration is required.  See 38 C.F.R. §§ 19.31, 19.38 (2009).  

Accordingly, on remand, the RO should arrange for the Veteran to 
undergo orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The RO should also arrange for the Veteran 
to undergo VA examination, by a psychologist or psychiatrist, at 
a VA medical facility.  The Veteran is hereby advised that 
failure to report to any scheduled examination(s), without good 
cause, may result in denial of the claim(s) for service 
connection (as the original claim(s) will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination(s) sent to him by the pertinent medical 
facility.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.  As indicated, 
the RO's adjudication of these claims must include consideration 
of all pertinent evidence added to the claims file since the RO's 
last adjudication of each claim, on the merits.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide sufficient 
information, and if necessary, authorization 
to enable it to obtain any additional 
evidence pertinent to the claims on appeal 
that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo orthopedic 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current disability/ies affecting the back, to 
include previously diagnosed chronic back 
strain.  Then, with respect to each such 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability), that the 
disability had its onset in or is otherwise 
medically related to service.  In rendering 
the requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, as well as the 
Veteran's assertions of continuity of 
back symptomatology since service.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  The RO should also arrange for the 
Veteran to undergo VA examination, by a 
psychologist or psychiatrist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The psychologist or psychiatrist should 
clearly identify all current psychiatric 
disability/ies.  Then, with respect to each 
such diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability), that 
the disability had its onset in or is 
otherwise medically related to service.  In 
rendering the requested opinion, examiner 
must specifically consider the newly obtained 
service treatment records, documenting in-
patient treatment for adjustment disorder, as 
well as other pertinent evidence and lay 
assertions.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the claims file 
since the RO's last adjudication of these 
claims, on the merits).

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


